Citation Nr: 1109919	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-00 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1950 to April 1953, during peacetime and the Korean Conflict.  

This appeal comes before the Board of Veterans' Appeals (Board) from February 2007 and December 2007 rating decisions of the Department of Veterans Affairs (VA), Portland, Oregon, Regional Office (RO), which denied service connection for PTSD.  The Veteran disagreed with such decision and subsequently perfected an appeal.   

In December 2010, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.     

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD.  Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's service connection claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Review of the evidence of record indicates that the RO requested a Compensation and Pension (C&P) examination regarding the Veteran's PTSD disability and its relationship to his claimed stressors.  See November 2010 C&P Examination Detail Request.  Further, during his December 2010 hearing, the Veteran indicated that he reported to the requested C&P examination on November 30, 2010; however, the examination report is not yet associated with the claims folder.  See December 2010 Board Hearing Transcript.  Review of the claims folder is negative for any examination report containing the findings and opinion of the November 30, 2010 C&P examiner.  

In addition, the Board notes that the November 30, 2010 C&P examination report has not been considered by the RO, the agency of original jurisdiction (AOJ), as such evidence was not of record when the AOJ last adjudicated the claim in the May 2009 Supplemental Statement of the Case.  Further, the Veteran has not provided a waiver of consideration by the AOJ of such evidence.  As such, remand for initial consideration by the RO of the November 30, 2010 C&P examination results is required under 38 C.F.R. § 20.1304(c) (2010).  
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veterans' Benefits Administration (VBA) should send an updated VCAA notice letter specifically notifying the Veteran of the evidence yet needed to substantiate his service connection claim for PTSD, and of what part of such evidence he should obtain, and what part the AMC/RO will yet attempt to obtain on his behalf, including VA records.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran should be asked to submit any additional evidence regarding his claimed stressors.  The Veteran should also be given an opportunity to identify any relevant treatment records that are pertinent to his claim.  

2.  The RO should include a copy of the November 30, 2010 C&P examination conducted by the White City VAMC in the Veteran's claims folder.  

If the November 30, 2010 C&P examination report is not available or a C&P examination was not conducted, the Veteran should be provided another examination regarding the extent and etiology of the Veteran's PTSD disability as outlined in the November 2010 C&P Examination Detail Request.  
 
3.  Upon completion of the above-requested development, the RO should readjudicate the Veteran's service connection claim for PTSD, and such readjudication must include consideration of any additional evidence of record, in particular the November 30, 2010 C&P examination report and any additional evidence obtained as a result of providing the Veteran an updated VCAA notice letter.  If the service connection claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case as to the issues remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The appellant has the right to submit additional evidence and argument on the 

matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



